Citation Nr: 1452615	
Decision Date: 11/28/14    Archive Date: 12/02/14

DOCKET NO.  09-13 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable disability rating for bilateral hearing loss.

2.  Entitlement to service connection for memory loss to include as due to undiagnosed illness.

3.  Entitlement to service connection for fatigue to include as due to an undiagnosed illness.

4.  Entitlement to service connection for joint and muscle pain to include as due to an undiagnosed illness and/or secondary to service-connected posttraumatic stress disorder.  

5.  Entitlement to service connection for a stomach disorder to include gastroesophageal reflux disease (GERD) to include as due to an undiagnosed illness and/or secondary to service-connected posttraumatic stress disorder.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from October 1990 to August 1991.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in March 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a travel Board hearing before the undersigned Veteran's Law Judge in February 2011.  A transcript of the hearing is of record.

The issue(s) of entitlement to service connection hypertension, stroke and diabetes have been raised by the record in the October 2014 Written Brief Presentation, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issues of entitlement to service connection for memory loss, fatigue, joint and muscle pain and a stomach disorder to include GERD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected bilateral hearing loss is manifested by no more than Level IV hearing acuity in the right ear and Level II hearing acuity in the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for service-connected bilateral hearing loss have not been met or approximated. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7 , 4.85, 4.86, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the Veteran is appealing the initial disability rating assigned by the RO in March 2008 for his service-connected bilateral hearing loss.  The March 2008 rating decision granted the Veteran's claim of entitlement to service connection and therefore, such claim is now substantiated.  His filing of a notice of disagreement as to the initial rating assigned in the March 2008 decision does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's appeal as to the initial rating assignment triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of disagreement in response to a decision on a claim, the agency of original jurisdiction must take development or review action it deems proper under applicable regulations and issue a statement of the case if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the notice of disagreement.  If VA receives a notice of disagreement in response to notice of its decision on a claim that raises a new issue, section 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved; however, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003); 69 Fed. Reg. 25180 (2004); 38 C.F.R. § 3.159(b)(3) (2014).  

As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here.  The February 2009 statement of the case, under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic code for rating the Veteran's hearing loss, and included a description of the rating formula for all possible schedular ratings under this diagnostic code.  Therefore, the Veteran was informed of what was needed to achieve the next-higher schedular rating.  

Regarding VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  The claims file contains the Veteran's service treatment records, VA treatment records, VA examinations dated in January 2008 and August 2011 and a transcript of the February 2011 Board hearing.

The VA examination reports dated in January 2008 and August 2011 reflect that the examiners reviewed the claims file, obtained an oral history from the Veteran of his hearing loss symptoms and evaluated the Veteran.  The examiners documented the results of the examinations in detail.  With respect to VA audiological examinations, a VA audiologist, in addition to dictating objective test results, must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The examiner in January 2008 noted that the Veteran reported the most difficulty with hearing television and the radio and the August 2011 examiner documented that the Veteran reported that he experiences difficulty in general hearing.  The August 2011 examiner also observed that the Veteran was able to following directions and he answered all questions correctly during the exam, which was in a quiet room with face-to-face conversation.  Accordingly, the Board finds that the audiologists described the functional effects caused by the hearing disability in their reports. Based on the foregoing, the Board concludes that the January 2008 and August 2011 VA examinations are adequate for rating purposes.  

The Veteran has not identified, and the record does not otherwise indicate, any other existing, pertinent evidence that has not been obtained with respect to the issue of an increased rating for bilateral hearing loss.  The record also presents no basis for further development to create any additional evidence to be considered in connection with the matters currently under consideration.  Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claim on appeal at this juncture, without directing or accomplishing any additional notification and/or development action.


II.  Criteria and Analysis

The Veteran contends that he is entitled to a compensable disability rating for his hearing loss.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).  When the evidence is in relative equipoise, the Veteran is accorded the benefit of the doubt.  38 U.S.C.A. § 5107(b).   

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Relevant laws and regulations stipulate that evaluations of defective hearing range from noncompensable to 100 percent based on the organic impairment of hearing acuity.  Hearing impairment is measured by the results of controlled speech discrimination tests together with the average hearing threshold levels (which in turn, are measured by puretone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second).  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992) (defective hearing is rated on the basis of a mere mechanical application of the rating criteria).  The provisions of 38 C.F.R. § 4.85 (2011) establish eleven auditory acuity levels from I to XI.  If hearing loss is service-connected for only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman numeral designation for hearing impairment of I.  38 C.F.R. § 4.85(f).  Tables VI and VII as set forth in section 4.85(h) are used to calculate the rating to be assigned.  

In guidance for cases involving exceptional patterns of hearing impairment, the schedular criteria indicate that, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear is evaluated separately.  38 C.F.R. § 4.86(a) (2014).  Additionally, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  The numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

The Veteran underwent a VA audiology examination in January 2008.  The VA examination report shows the Veteran had 74 percent speech recognition in his right ear.  The Veteran exhibited puretone thresholds in the right ear of 20 dB at 1000 Hz, 15 dB at 2000 Hz, 30 dB at 3000 Hz and 40 dB at 4000 Hz.  The average decibel loss for the right ear was 26.3 dB.  The VA examination showed the Veteran had 84 percent speech recognition in his left ear.  The Veteran exhibited puretone thresholds in the left ear of 20 dB at 1000 Hz, 25 dB at 2000 Hz, 40 dB at 3000 Hz and 55 dB at 4000 Hz.  The average decibel loss for the left ear was 35 dB.  

The Board notes that the Veteran did not meet the exception requirements for hearing impairment under 38 C.F.R. § 4.86.  The examiner also did not certify that the use of speech discrimination test was not appropriate.  Therefore, the numerical hearing impairment is determined only by Table VI.  The Veteran's hearing acuity in the right ear is assigned to Level IV and the hearing acuity in the left ear is assigned to Level II.  Diagnostic Code 6100, Table VII provides a 0 percent disability rating for the hearing impairment demonstrated by the Veteran at the January 2008 VA examination.

The Veteran was provided with another VA examination in August 2011.  The evaluation shows puretone thresholds in the right ear of 15 dB at 1000 Hz, 15 dB at 2000 Hz, 40 dB at 3000 Hz and 55 dB at 4000 Hz.  The average decibel loss for the right ear was 37.5 dB.  The Veteran exhibited puretone thresholds in the left ear of 20 dB at 1000 Hz, 30 dB at 2000 Hz, 45 dB at 3000 Hz and 55 dB at 4000 Hz.  The average decibel loss for the left ear was 31.3 dB.  

The examiner determined that the Veteran's speech recognition ability was too unreliable to score bilaterally.  The examiner explained that the Veteran's speech recognition scores were not consistent with the degree of hearing loss.  The Veteran was reinstructed on the task and he was provided with pauses between sentences.  Thus, the Veteran's hearing loss disability will be evaluated under Table VIA.  See 38 C.F.R. § 4.85(c).  The Veteran's hearing acuity in both ears is assigned to Level I.  Diagnostic Code 6100, Table VII provides a 0 percent disability rating for the hearing impairment demonstrated by the Veteran in August 2011.

The competent medical evidence of record shows that the Veteran's bilateral hearing has not fluctuated materially during the course of this appeal.  As such, a staged rating is not warranted.  

In conclusion, the Board notes that the benefit of the doubt is to be resolved in the Veteran's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  However, the Board finds that the preponderance of the evidence is against the claim and an assignment of an initial compensable disability rating for bilateral hearing loss on a schedular basis is not warranted.  See 38 C.F.R. § 3.102 (2014).

According to VA regulation, in exceptional cases where schedular ratings are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2014).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and it is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence does not show such an exceptional disability picture that the available schedular evaluation for bilateral hearing loss is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's bilateral hearing loss with the established criteria found in the rating schedule for hearing impairment shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  The Veteran indicated in the January 2008 VA examination that the situation of greatest difficulty is hearing the television and radio.  The Veteran reported in the August 2011 examination that he experiences difficulty in general hearing.  That is precisely what is contemplated in the schedular criteria.  

Furthermore, the evidence shows that his service-connected bilateral hearing loss does not cause marked interference with employment, necessitated any frequent periods of hospitalization or has otherwise rendered impracticable the application of the regular schedular standards.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  


ORDER

Entitlement to an initial compensable disability rating for bilateral hearing loss is denied.


REMAND

With respect to the Veteran's service connection claim for memory loss, the Veteran was provided with a VA mental health examination and a VA Gulf War examination in August 2011.  The Veteran is currently service-connected for posttraumatic stress disorder and the VA mental health examiner determined that the Veteran's PTSD, depression and panic disorder symptoms were too severe at that time to accurately assess any type of cognitive impairment.  The examiner explained that the Veteran's PTSD and anxiety likely significantly affect his cognitive functioning and she was unable to differentiate between cognitive concerns from PTSD and those possibly resulting from Gulf War syndrome.  The examiner determined that this issue should be deferred until his PTSD, depression and panic disorder symptoms are better controlled with treatment.  VA treatment records through March 2013 show that the Veteran is receiving treatment for his PTSD and therefore, his psychiatric symptoms may be better controlled than during the August 2011 VA examination.  In light of the foregoing, the Veteran should be provided with another VA examination with respect to his service connection claim for memory loss.  

Regarding the Veteran's service connection claim for fatigue, the Veteran was evaluated in August 2011.  The examiner determined that the Veteran did not meet the criteria for chronic fatigue syndrome.  The examiner provided the opinion that the Veteran's symptoms of fatigue are not related to service or is proximately due to or chronically worsened by a service-connected disability.  He explained that the instances of fatigue documented in the Veteran's service treatment records do not meet the criteria for chronic fatigue and VA records are silent for this condition.  The Board notes that VA treatment records document the Veteran reported low energy and feeling tired.  Thus, the examiner appears to have relied on inaccurate information.  Furthermore, the Board notes that the examiner did not provide an opinion on whether the Veteran's fatigue is a symptom of the Veteran's service-connected PTSD.  The examiner also did not provide any explanation for the conclusion that the Veteran's symptoms of fatigue are not caused by or aggravated by his service-connected disability.  Accordingly, the Veteran should be provided with another VA examination and opinion.

Regarding, the Veteran's service connection claim for muscle and joint pain, the VA examiner in August 2011 diagnosed the Veteran with bursitis and impingement syndrome of the right shoulder and status post arthroscopic surgery for meniscal injury of the left knee.  He noted that the Veteran's VA treatment records are silent for complaints of joint pain of the ankle, wrist and elbow.  He also explained that the Veteran's service treatment records and VA treatment records are silent for joint and muscle pain.  There was no evidence of a muscle condition during the examination.  VA treatment records show that the Veteran sought treatment for general joint and muscle pain, as well as, general arthralgia of the wrists, hands and ankles.  See VA treatment record dated in February 2011, September 2011, April 2012 and May 2012.  The examiner also did not provide any rationale for the opinion that the Veteran's muscle and joint pain are not proximately due to or chronically worsened by a service-connected disability.  In October 2014, the Veteran's representative argues that the Veteran's joint and muscle pain is caused by or aggravated by service-connected PTSD.  The representative cited to VA/DoD Clinical Practice Guideline for Management of Post-Traumatic Stress (October 2010) in support his assertions.  In light of the foregoing, the Veteran should be provided with another VA examination.

With respect to the Veteran's service connection claim for a stomach disorder, the Veteran contends that he is entitled to service connection for GERD.  See October 2014 Written Brief Presentation.  He contends that he has a current diagnosis of GERD and he has been treated for GERD for many years.  The symptoms with respect to his current diagnosis of GERD began during service.  The August 2011 VA examiner did not provide any opinion on whether the Veteran's GERD is related to the epigastric pain documented in service, is otherwise related to service, or is caused by or aggravated by his service-connected disabilities (particularly PTSD).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran to determine whether he has any outstanding VA or private treatment records with respect to his claims on appeal.  After securing the appropriate consent, if necessary, from the Veteran, VA should attempt to obtain any such treatment records adequately identified by the Veteran that have not previously been associated with the Veteran's VA claims folder.  All attempts to secure this evidence must be documented in the claims file.

2. After completing the foregoing and associating any outstanding evidence with the claims file, schedule the Veteran for a VA examination to evaluate the Veteran's service connection claim for memory loss and fatigue.  The claims file must be made available for review and the examiner's report should reflect that such review occurred.  After reviewing the record, obtaining a complete history from the Veteran, examining the Veteran, and performing any medically indicated testing, the examiner should answer the following questions, providing an explanation that includes any pertinent findings from the record and considers both the medical and lay evidence: 

a. Whether it at least as likely as not (i.e., a probability of 50 percent or more) that any memory loss and/or fatigue is a symptom attributable to a known clinical diagnosis, including the Veteran's service-connected PTSD. 

b. If the examiner identifies a diagnosis, then he/she should provide an opinion as to whether such diagnosis is at least as likely as not (i.e., a probability of 50 percent or more) etiologically related to the Veteran's active military service. 

c. If the answer to question (b) is negative, then he/she should opine as to whether such diagnosis is at least as likely as not (i.e., probability of 50 percent or more) caused by or aggravated by the Veteran's service-connected PTSD.

d. If the examiner concludes that the Veteran's memory loss and/or fatigue is not attributable to a known clinical diagnosis, then he/she should provide an opinion as to whether such generalized complaints are at least as likely as not (i.e., probability of 50 percent or more) associated with a chronic undiagnosed illness that originated during the Veteran's Gulf War service, to include a neuropsychological symptom/manifestation of an undiagnosed illness.  An explanation should be provided for all opinions expressed in the report.

3. After any outstanding evidence has been associated with the claims file, schedule the Veteran for a VA examination with respect to the Veteran's service connection claim for muscle pain and/or joint pain. The claims file must be made available for review and the examiner's report should reflect that such review occurred.  After reviewing the record, obtaining a complete history from the Veteran, examining the Veteran, and performing any medically indicated testing, the examiner should answer the following questions, providing a rationale that includes any pertinent findings from the record and considers both the medical and lay evidence: 

a. Whether it is at least as likely as not (i.e., a probability of 50 percent or more) that muscle and/or joint pain is a symptom attributable to a known clinical diagnosis, including the Veteran's service-connected PTSD. 

b. If the examiner identifies a diagnosis, then he/she should provide an opinion as to whether such diagnosis is at least as likely as not (i.e., probability of 50 percent or more) etiologically related to the Veteran's active military service. 

c. If the answer to question (b) is negative, then he/she should opine as to whether such diagnosis is at least as likely as not (i.e., probability of 50 percent or more) caused by or aggravated by the Veteran's service-connected PTSD.  As part of his or her explanation, the examiner is asked to address the VA/DoD Clinical Practice Guideline For Management of Post-Traumatic Stress (October 2010) 

d. If the examiner concludes that muscle and/or joint pain is not attributable to a known clinical diagnosis, then he/she should opine as to whether such generalized complaints are at least as likely as not (i.e., probability of 50 percent or more) associated with a chronic undiagnosed illness that originated during the Veteran's Gulf War service, to include a neuropsychological symptom/manifestation of an undiagnosed illness.  A rationale should be provided for all opinions expressed in the report.

4. After any outstanding evidence has been associated with the claims file, schedule the Veteran for a VA examination with respect to the Veteran's service connection claim for a stomach disability to include GERD.  The claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion on the following

a. whether the Veteran's GERD is at least as likely as not (i.e., a fifty percent or greater probability) related to active military service to include any gastrointestinal symptoms documented in service.  The examiner is asked to provide an explanation for all conclusions reached based on medical principles and the medical and lay evidence of record.  

b. If the answer to question (a) is negative, then the examiner is asked to provide an opinion on whether the Veteran's GERD or any other gastrointestinal disorder found on examination is least as likely as not (i.e., a fifty percent or greater probability) caused by OR aggravated by the Veteran's service-connected PTSD to include any medication to treat such disorder.  The examiner is asked to provide an explanation for all conclusions reached based on medical principles and the medical evidence of record.  As part of his or her explanation, the examiner is asked to address the VA/DoD Clinical Practice Guideline for Management of Post-Traumatic Stress (October 2010) that was submitted by the Veteran in October 2014. 

5. Upon completion of the foregoing, readjudicate the Veteran's remaining claims on appeal based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


